Citation Nr: 0828920	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
upper extremity peripheral neuropathy.  

2.  Entitlement to service connection for chronic bilateral 
lower extremity peripheral neuropathy.  

3.  Entitlement to service connection for chronic 
hypertension.  

4.  Entitlement to service connection for chronic coronary 
artery disease.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for chronic peripheral neuropathy of the 
upper and lower extremities, chronic hypertension, and 
chronic coronary artery disease.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances on appeal that service connection for 
chronic peripheral neuropathy of the upper and lower 
extremities, chronic hypertension, and chronic coronary 
artery disease is warranted secondary to his 
service-connected Type II diabetes mellitus.  He contends 
that service connection for the claimed disorders was denied 
after the RO erroneously concluded that the claimed disorders 
predated the onset of his service-connected Type II diabetes 
mellitus.  In his August 2008 Informal Hearing Presentation, 
the accredited representative requested that the veteran's 
claims be remanded to the RO so that the veteran's Social 
Security Administration (SSA) documentation could be 
incorporated into the record.  

In his October 2005 notice of disagreement, the veteran 
advanced that his Type II diabetes mellitus was initially 
diagnosed in approximately 1984.  Clinical documentation of 
the cited diagnosis and subsequent diabetic treatment, if 
any, is not of record.  The VA should obtain all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The report of a May 2005 VA examination for compensation 
purposes states that the veteran was on "Social Security 
Disability."  Documentation of the veteran's SSA award of 
disability benefits, if any, and the evidence considered by 
the SSA in granting or denying the veteran's claim is not of 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that the VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his Type II diabetes 
mellitus prior to 2004, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the claims 
file.  

2.  Then contact the SSA and request that 
it provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic peripheral neuropathy of the 
upper extremities, chronic peripheral 
neuropathy of the lower extremities, 
chronic hypertension, and chronic 
coronary artery disease with express 
consideration of the provisions of 38 
C.F.R. § 3.310 (2007) and the Court 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

